                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA                              FILED
                             BUTTE DIVISION
                                                                             J.f4y 10
                                                                                      ... 2019
                                                                            Clerk
                                                                           Dist . · U.s c
                                                                           AA· net o,          ourr
                                                                           •v11ss     l'vTo        s
                                                                                 ou1a D·1 .n tana
                                                                                          '-'tsion
  UNITED STATES OF AMERICA,
                                                    CR 18-23-BU-DLC
                       Plaintiff,

        vs.                                           ORDER

  JAMIE BROCK GRUBB,

                       Defendant.

      Before the Court is Defendant's Unopposed Motion to File Additional Letter

Sentencing Letter (Doc. 48). It appears as though Defendant received the subject

letter after the deadline for submission of letters in support. (Doc. 48 at 1.)

Accordingly,

      IT IS ORDERED that Defendant's Motion (Doc. 48) is GRANTED.

Defendant shall file his additional letter in support no later than May 13, 2019.

      DATED this IO~day of May, 2019.




                                                Dana L. Christensen, Chief Judge
                                                United States District Court




                                         - 1-
